Proceeding by an injured volunteer fireman to compel payment of benefits under section 205 of the General Municipal Law (as it existed prior to amendment by L. 1953, eh. 852). The order on appeal directs payment thereof by the Town of Ramapo, Rock-land County, and its insurance carrier, the Hartford Accident and Indemnity Company, and dismisses the petition against the Tallman Pire District and its insurance carrier, the Employers’ Liability Assurance Corporation, Ltd. The appeal is solely by the Town of Ramapo. Order of the County Court, Rockland County, unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.